       Case 4:19-cv-02182 Document 16 Filed on 09/09/19 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MARLEW S.A.,                                        )
                                                    )
                       Plaintiff,                   )
                                                    )
v.                                                  )       Civil Action No.: 4:19-cv-2182
                                                    )
                                                    )
BARIVEN S.A., and                                   )
PDVSA SERVICES, INC.                                )
                                                    )
                       Defendants.                  )

                       REQUEST FOR CLERK’S ENTRY OF
               DEFAULT JUDGMENT AS TO DEFENDANT BARIVEN S.A.

     Plaintiff Marlew S.A. (“Plaintiff” or “Marlew”) requests that the Clerk of the United States

District Court for the Southern District of Texas, Houston Division, enter default against

Defendant BARIVEN, S.A. (“Defendant” or “Bariven”) in accordance with Rule 55(a) of the

Federal Rules of Civil Procedure, as follows:

     1. This action (the “Action”) was filed on June 17, 2019. (D.E. #1).

     2. The first Summons for Bariven was issued on June 20, 2019. (D.E. #5). Service was

attempted through the Secretary of State at the last known address of Bariven. (D.E. #5). Service

was ineffective, however, because Bariven is no longer located at its last known address.

     3. Thereafter, a second Summons for Bariven was issued on July 16, 2019, (D.E. #8), which

was to be served on the chairman of PDVSA Services Inc. (“PDVSA”). Upon information and

belief, PDVSA is the purchasing agent for Bariven, PDVSA’s parent company. Service was

attempted at PDVSA’s principal place of business, located at 1293 Eldridge Parkway, Houston,

Harris County, Texas 77077; however, service failed.


PLAINTIFF MARLEW S.A.’S REQUEST FOR CLERK’S ENTRY OF DEFAULT AS TO
BARIVEN S.A.

42575862.1
       Case 4:19-cv-02182 Document 16 Filed on 09/09/19 in TXSD Page 2 of 4



    4. Thereafter, a third Summons for Bariven was issued on July 22, 2019. (D.E. #11). Service

of this Summons on Bariven, together with a copy of Plaintiff’s Original Complaint, was

effectuated on July 24, 2019 through PDVSA, in care of PDVSA’s registered agent. (D.E. #14).

    5. On or about July 26, 2019, proof of service was filed with the Court. [D.E. 14].

    6. The Summons provided that an answer to the Complaint was due to be filed by Defendant

Bariven within 21 days of being served. Accordingly, Defendant Bariven’s answer to the

Complaint was due to be filed on or before August 14, 2019.

    7. As of the filing of this Motion, Bariven has not filed an answer, nor has it otherwise

responded to the Complaint.

    8. Plaintiff’s counsel, by his signature below, verifies that:

         A. Despite being properly served with a Summons and the Complaint in this matter,
         Defendant Bariven has failed to file an answer or other response to the Complaint in the
         Action, and has failed to present any defenses to Plaintiff’s allegations as set forth in the
         Complaint. The time allowed to file an answer to the Complaint, as to all Defendants, has
         expired.

         B. Pursuant to Federal Rule of Civil Procedure 55(a), when a party against whom a
         judgment for affirmative relief is sought has failed to plead or otherwise defend as provided
         by law, the clerk shall enter the party’s default. Fed. R. Civ. P. 55(a).

         C. Defendant Bariven is not an infant or incompetent person. Further, Defendant Bariven
         is an entity and, as such, is not currently in the military service.

         WHEREFORE, Plaintiff respectfully requests that, pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure, the Clerk of this Court enter default against Defendant Bariven S.A., and

grant Plaintiff such other and further relief, in law and in equity, the Court deems is just and proper.

         The undersigned verifies and certifies that the foregoing factual statements are true and

correct to the best of his personal knowledge. 28 U.S.C. § 1746.



                                [SIGNATURE PAGE TO FOLLOW]
PLAINTIFF MARLEW S.A.’S REQUEST FOR CLERK’S ENTRY OF DEFAULT AS TO
BARIVEN S.A.

42575862.1
       Case 4:19-cv-02182 Document 16 Filed on 09/09/19 in TXSD Page 3 of 4



Dated: September 9, 2019                   Respectfully submitted,

                                           EVERSHEDS SUTHERLAND (US) LLP

                                           By: /s/ David A. Baay
                                              David A. Baay
                                              Texas Bar No. 24027050
                                              Southern District of Texas FBN 5598715
                                              DavidBaay@eversheds-sutherland.us
                                              1001 Fannin Street, Suite 3700
                                              Houston, TX 77002
                                              Phone: (713) 470-6100

                                               ATTORNEY-IN-CHARGE FOR MARLEW S.A.


EVERSHEDS SUTHERLAND (US) LLP

Giselle S. Guerra
Texas Bar No. 240275173
giselleguerra@eversheds-sutherland.com
1001 Fannin Street, Suite 3700
Houston, TX 77002
Phone: (713) 470-6100

COUNSEL FOR MARLEW S.A.




PLAINTIFF MARLEW S.A.’S REQUEST FOR CLERK’S ENTRY OF DEFAULT AS TO
BARIVEN S.A.

42575862.1
       Case 4:19-cv-02182 Document 16 Filed on 09/09/19 in TXSD Page 4 of 4



                                  CERTIFICATE OF SERVICE

       Pursuant to the Texas Rules of Federal Procedure, a true and correct copy of this
document was electronically filed in accordance with the United States District Court,
Southern District of Texas Procedures for Electronic Filing, and was served via certified
mail, on Bariven S.A. by and through its parent company, PDVSA Services, Inc. via its
registered agent.

         Via Certified Mail/RRR
         Bariven S.A.
         c/o PDVSA Services Inc.
         Registered Agent: CT Corporation System
         1999 Bryan Street, Suite 900
         Dallas, TX 75201



                                                     By: /s/ Giselle S. Guerra
                                                         Giselle S. Guerra




PLAINTIFF MARLEW S.A.’S REQUEST FOR CLERK’S ENTRY OF DEFAULT AS TO
BARIVEN S.A.

42575862.1
